Citation Nr: 1213997	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for vision impairment, to include as secondary to type II diabetes mellitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2006 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By the April 2006 rating decision, the RO, in pertinent part, denied service connection for type II diabetes mellitus claimed as due to herbicide exposure.  The Veteran subsequently submitted additional evidence and requested reconsideration of that decision.  By correspondence dated in April 2007, the RO indicated they were deferring adjudication of his claim pending resolution of VA's appeal of the decision by the United States Court of Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  That decision was ultimately reversed by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Secretary of VA in response imposed a Stay involving claims based upon herbicide exposure in which the only evidence of exposure is the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  The Stay has since been lifted.  Chairman's Memorandum No. 01-09-03 (January 22, 2009).  The subsequent February 2009 rating decision continued the denial of service connection for diabetes mellitus with residuals of peripheral neuropathy of all extremities, hypertension, and vision impairment.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  He also submitted evidence directly to the Board at this hearing, accompanied by a waiver of having the evidence initially considered by the RO in accord with 38 C.F.R. § 20.1304.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Also, the record reflects the Veteran has submitted an application to reopen his previously denied claim of service connection for posttraumatic stress disorder (PTSD) and a claim for service connection for soft tissue tumors.  See April 2005 statement of the Veteran.  Development has begun on the PTSD claim.  See October 2011 letter to the Veteran from the RO.  However, the record does not reflect these claims have, as yet, been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he developed diabetes mellitus as a result of in-service exposure to herbicides while on active duty in the Republic of Vietnam.  He has contended that he served aboard the U.S.S. White Plains and that he went ashore in Vietnam.  See Claim of January 21, 2005; Hearing Transcript p. 5.  Alternately, he contends that the ship transported herbicides, and that he cleaned up spills of herbicides.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).

Initially, the Board notes that the Veteran's service records confirm he had service aboard the U.S.S. White Plains while on active duty.  

The Board further notes, however, that "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (Emphasis added).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Similarly, in another precedent opinion, the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

In Haas v. Peake, supra, the Federal Circuit reversed the Court, holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

In December 2008, VA Compensation and Pension (C&P) Service released Policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record titled "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

In January 2010 C&P Bulletin, the C&P provided a list of ships that had confirmed exposure to herbicides.  However, the U.S.S. White Plains is not listed among these ships.

A subsequent May 2011 C&P Bulletin included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.

In this case, the updated list referenced in the May 2011 C&P Bulletin includes the U.S.S. White Plains (AFS-4) as a ship that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel for a period from January 1969 to March 1973.  In short, this occurred while the Veteran was stationed aboard the U.S.S. White Plains.  Other records on file confirm that this ship was in the official waters of the Republic of Vietnam on multiple occasions from August to November 1970.  Moreover, as stated above, the Veteran has provided statements and hearing testimony to the effect that he did go ashore with supplies or personnel.

The Board notes that there is no evidence of record which specifically refutes the Veteran's contention that he went ashore while stationed aboard the U.S.S. White Plains.  Moreover, a February 2009 statement from the National Archives and Records Administration (NARA) states that the ship's deck log does not provide information placing individuals aboard the ship, nor indicate names of individuals who departed the ship and might have set foot in Vietnam, nor would it provide other personnel related information.  In short, there does not appear to be any official record which could confirm or refute the Veteran's contention of having gone ashore in the Republic of Vietnam.

The Board also notes that the law provide when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he did have herbicide exposure while on active duty.

The determination that the Veteran had in-service herbicide exposure does not end adjudication of the current appeal.  Although his medical treatment records contain multiple references to diabetes and/or diabetes mellitus, it is not clear from the record whether this is the type II diabetes mellitus which is presumptively associated with such exposure.  Some records refer simply to diabetes and other records refer to Type II diabetes mellitus.  Further, it is not clear from the record whether the claimed residuals of peripheral neuropathy, hypertension, and/or vision problems are associated with the diabetes mellitus.  Such issues require competent medical evidence in order to resolve.  Therefore, the Board concludes that a remand is required in order to accord the Veteran a VA medical examination to resolve this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's diabetes mellitus and claimed residuals should be obtained while this case is on remand.  In this regard, it is noted that VA treatment records dating from September 2006 to January 2008 and from March 2010 to July 2011 have not been associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for diabetes mellitus, peripheral neuropathy, hypertension, and vision problems.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Obtain VA medical records pertaining to the Veteran that date from:

	a) September 2006 to January 2008,

	b) March 2010 to July 2011, and
	c) September 2011 to the present.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to clarify the current nature and residuals of his diabetes mellitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate whether the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must indicate whether it is at least as likely as not that the Veteran has type II diabetes mellitus.  

The examiner should also address whether it is at least as likely as not that the Veteran has peripheral neuropathy of all extremities, hypertension, and vision problems, that are related to active service.  

The examiner should also address whether it is at least as likely as not that the Veteran has peripheral neuropathy of all extremities, hypertension, and vision problems that are due to or caused by diabetes mellitus.  

The examiner should also address whether it is at least as likely as not that the Veteran has peripheral neuropathy of all extremities, hypertension, and vision problems that are aggravated (i.e., worsened) by diabetes mellitus.  

A complete rationale for any opinion expressed must be provided, to include if the examiner concludes a response cannot be made without resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2010, and which considers 38 C.F.R. § 3.310.  The Veteran should then be provided an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



